Appeal by plaintiff from an award in condemnation for the taking of land upon which a sewage disposal plant to accommodate *690the residents of the plaintiff is to be erected. The award is for $1,000 value of the land taken and $10,000 consequential damages. Defendants own a farm upon sixty acres of which is located a small lake or pond. The consequential damages are predicated upon the injury to a boating and bathing business which defendants conduct, and for loss in value of the remaining lots which the experts have, for the purposes of their estimate, plotted into building lots. Defendants have sold only one building lot in ten years. In an earlier action land belonging to defendants was condemned and a sewage disposal plant has already been located thereon to serve a public school built to accommodate 600 pupils. The discharge from the presently located sewage plant seeps into the lake. The same condition will obtain as to the discharge from the new proposed plant. At present raw sewage is discharged from a portion of the residences located in the village of Woodridge into a creek tributary to this lake. Order and judgment affirmed, with costs. Rhodes, McNamee and Heffernan, JJ., concur; Hill, P. J., and Crapser, J., dissent, and vote to modify the judgment by reducing the consequential damages to $5,000 and as so modified to affirm the judgment.